DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/21 and 9/20/21 have been considered by the examiner.

Drawings
The drawings were received on 04/27/21 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion apparatus including the limitation “control circuitry configured to: set a 

Claim 19 is allowed because the prior art of record fails to disclose or suggest a power conversion method including the limitation “set the changeover reference voltage at a second reference voltage which is different from the first reference voltage when the primary side voltage 10magnitude is a second voltage magnitude which is different from the first voltage magnitude; and selecting, based on a comparison between the changeover reference voltage and the terminal voltage, a connection state of the bidirectional power conversion from: 15a first connection state in which the rectifier circuitry is connected to the capacitor by a first route including a current limit device; and a second connection state in which the rectifier circuitry is connected to the capacitor by a second route that bypasses the current 20limit device“ in addition to other limitations recited therein.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernet (US 5,889,667 A) discloses a quasi-resonant buck converter with soft switching.
Karakama et al. (US 2022/0069721 A1) disclose a bidirectional power conversion.
Karakama et al. (US 2022/0069724 A1) disclose a bidirectional power conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838